Sanders, J.
(dissenting) — The critical question posed is whether Marcus Carter maintained an expectation of privacy in the inner working of his AR-15 rifle when he allowed members of his class to handle the firearm according to specific instructions which did not include disassembling it. The majority blends the exterior of the firearm into its interior, holding they are one and the same. I disagree.
Our state constitution mandates, “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Const, art. I, § 7. We have stated time and time again this paramount right protects “ ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.’ ” State v. Boland, 115 Wn.2d 571, 577, 800 P.2d 1112 (1990) (quoting State v. Myrick, 102 Wn.2d 506, 510-11, 688 P.2d 151 (1984)).
The majority correctly cites the general rule describing the open view doctrine, namely that “one does not have a privacy interest in what is voluntarily exposed to the public.” Majority at 126 (citing State v. Young, 123 Wn.2d 173, 182, 867 P.2d 593 (1994)). However, the open view doctrine applies—and a Washington citizen’s privacy expectation vanishes—only when “ ‘the observation takes place from a non-intrusive vantage point.’ ” State v. Seagull, 95 Wn.2d 898, 902, 632 P.2d 44 (1981) (quoting State v. Kaaheena, 59 Haw. 23, 575 P.2d 462, 467 (1978)). The open view doctrine does not apply—and a Washington citizen’s privacy expectation remains—“[i]f the officer substantially or unreasonably departs from a nonintrusive area, or employs a particularly intrusive method of viewing.” State v. Myers, 117 Wn.2d 332, 345, 815 P.2d 761 (1991) (emphasis added).
*131Contrary to the majority’s characterization, Carter did not grant Bruce Jackson—or any of his other students for that matter—the unbridled authority to dismantle any firearm located on the classroom table. Carter did ask his students “to demonstrate the proper method of unloading the AR-15 and rendering it safe.” Def.’s ex. 5, at 4. According to the record, rendering the firearm safe in the exercise in question entailed “clearing [the firearm], confirming that it’s safe and unloaded, [and] then working the bolt back and forth, making sure that it’s clear in its braces, that the recoil return spring and buffer are functioning correctly.” Clerk’s Papers (CP) at 102. The students were also instructed to “engage the safety in the on position, pulling the trigger to ensure that the safety functions correctly,” and to “dry cycl[e]” the firearm. Id. Carter therefore could not reasonably expect any privacy with respect to the exterior of the gun.2
However, the record reveals the students were not authorized, much less asked, to disassemble the AR-15 and examine the firearm’s interior:
Q Had I given you permission to take that rifle apart?
A No.
Q Had you asked for permission?
A No.
Q . . . Did anyone else in the class disassemble that rifle in the manner that you did?
A I don’t know. I didn’t see anybody do it.
CP at 137. The trial court also found Jackson “made an internal inspection without Carter’s permission, of the firearm which was later seized.” CP at 205. The State did not assign error to this finding rendering it a verity on *132appeal. State v. Hill, 123 Wn.2d 641, 644, 870 P.2d 313 (1994) . The record therefore reveals Carter expected the internal components of the firearms would not be subject to prying eyes. Jackson “employ[ed] a particularly intrusive method of viewing” to examine the autosear upon which the State based its charges against Carter. Myers, 117 Wn.2d at 345. The interior of the firearm was not in open view, thereby requiring Jackson to obtain a lawful warrant before invading the internal components of Carter’s property.
As such, I am not persuaded by the majority’s attempt to distinguish State v. Kealey, 80 Wn. App. 162, 907 P.2d 319 (1995) . See majority at 127. Kealey held a person maintained an expectation of privacy in the contents of her purse even after she inadvertently left it in a department store. Kealey, 80 Wn. App. at 168-69. Noting what a person “ ‘seeks to preserve as private, even in an area accessible to the public, may be constitutionally protected,’ ” the court rejected the State’s contention that the defendant abandoned her expectation of privacy in the interior of her purse. Id. (quoting Katz v. United States, 389 U.S. 347, 351-52, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967)). The same may be said here. Like Kealey, Carter’s AR-15 was closed at all times before Jackson opened it, and Carter never gave permission to any student to deviate from his express instructions on rendering the firearm safe. That Kealey involved a purse’s interior and this case involves the interior of a weapon is of no consequence. Property is property and a Washington citizen should expect his or her personal effects will not be dismantled. The warrantless search of the firearm was unlawful.
I would affirm the Court of Appeals.

 Indeed, as the Court of Appeals noted, Jackson could easily have ceased his examination of the firearm at that point and lawfully attempted to obtain a warrant. See State v. Carter, noted at 112 Wn. App. 1046, 2002 WL 31186936, at *5 n.14. However that hindsight reveals Jackson might have lawfully procured a warrant does not validate a warrantless search. See Agnello v. United States, 269 U.S. 20, 33, 46 S. Ct. 4, 70 L. Ed. 145 (1925) (“[S]uch searches are held unlawful notwithstanding facts unquestionably showing probable cause.”).